DETAILED ACTION
The amendment filed 12/28/2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the applicability of the previous rejection(s) to the instantly amended claim(s) have been fully considered and are persuasive.  Therefore, the rejection(s) have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under Tschirky et al. in view of Galle (US 3,520,362).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:



Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 12 and 13 recite that the fluid flows through a drilling motor, but since in the previous amendment claim 8 was amended to include a drilling motor similarly recited as in these claims, claims 12 and 13 are indefinite since it is not clear how they would be further interpreted in light of the amendment to claim 8.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  It appears the limitations of this claim were entirely added to claim 15 and therefore this claim appears redundant.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tschirky et al. (US 3,989,114) in view of Galle (US 3,520,362).  Tschirky et al. discloses an assembly, method and well system comprising: a drill string (fig 1) with a bypass (15); a drilling motor (5/6); a drill bit (12), the drilling motor being disposed between the drill bit and the bypass, wherein the bypass includes a closure (16) that permits flow through the bypass to the drilling motor (as in fig 2) and prevents fluid flow through the bypass to an annulus formed between the drill string and a wellbore, and in a second position (fig 6) permits fluid flow through the bypass to the annulus and prevents fluid flow to the drilling motor, wherein fluid flow through the bypass is permitted in the first position of the closure, wherein the closure has a longitudinal passage extending through the closure, and further comprising a plug received in the passage (fig 6); wherein the closure is releasably secured against displacement relative to the bypass (at least with 27), and wherein a predetermined pressure differential across the plug releases the closure for displacement relative to the bypass (col. 4, lines 11-16); wherein the predetermined pressure differential across the plug displaces the closure from the first position to the second position (col. 4, lines 11-16).  Tschirky et al. do not disclose a fluidic oscillator.  

Once provided with the fluid oscillator of Galle, the combination therefore would include that the structure including the fluidic oscillator has a longitudinal bore extending through the structure (i.e. central bore as within Tschirky et al. or Galle), wherein fluid flow through the bore is permitted in the first position of the closure and wherein fluid flow through the bore is permitted in the second position of the closure (as in Tschirky et al., fig 2 vs fig 6); wherein the closure is sealingly and slidingly received in the bore (fig 2 vs fig 6, Tschirky et al.); wherein the second position (as in fig 6 of Tschirky et al.) of the closure, fluid flow passes through the fluidic oscillator (as would be combined) between the structure and an outer generally tubular housing in which the structure is received (as in Galle, 35 as receiving B, C at least).  Further the use of the combination above would encompass the claimed methods including the flowing fluid produces .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558.  The examiner can normally be reached on M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
2/12/2021